Citation Nr: 1510359	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and service-connected ischemic heart disease (IHD) or coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1967 to September 1970 including service in the Republic of Vietnam from August 1968 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for hypertension.  The Veteran appealed the denial in this decision, and the matter is now before the Board.


FINDINGS OF FACT

1.  The Veteran did not sustain a disease or injury related to hypertension in service, and hypertension did not become manifest to a degree of 10 percent or more within one year of separation from service.

2.  Hypertension is not etiologically related to service or a service-connected disease or injury, and it was not aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

Hypertension was not incurred in service, may not be presumed to have been incurred therein, and is not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like hypertension, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA regulation, hypertension must be confirmed by readings taken two or more times on at least three different days.  Regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2014).  Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, or; that systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104 , DC 7101.

Initially, the Board notes that the claims file contains numerous medical records that currently diagnose the Veteran with hypertension which he controls through medication.  Thus, the only questions to be answered are whether hypertension was incurred in service or the applicable period thereafter, and whether there is a causal relationship between his present diagnosis and service or service-connected disabilities.  

The Veteran filed a claim for service connection for hypertension in January 2010 alleging that this disorder is related to his time in service due to Agent Orange exposure.  His certificate of release or discharge from active service (DD-214) shows that he served in Vietnam from August 1968 to March 1969, and, thus, exposure to an herbicide agent is presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

While it is true that certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed, this presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, hypertension has not been associated with exposure to herbicides for the purpose of presumptive service connection and it is not among the diseases listed in 38 C.F.R. § 3.309(e).  Thus, the presumption does not apply to the Veteran's present service connection claim.  

Nevertheless, the Board must also consider entitlement to service connection on alternative bases.  See Combee, 34 F.3d at 1043.  In this regard, hypertension is considered a chronic disease under 38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word "chronic" will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence does not show hypertension in service.  Rather, it shows that the Veteran's blood pressure was 120 systolic and 74 diastolic on his December 1966 pre-induction examination, and 138 systolic and 74 diastolic on his May 1970 separation examination.  During both examinations, the Veteran reported a negative history of high or low blood pressure, and the examiners noted that the Veteran's heart and vascular systems were normal.  No other service treatment document indicates that the Veteran was diagnosed with hypertension, that he took medication for blood pressure, or that hypertension manifest in any way during service.  Moreover, a March 1971 VA medical record indicated that the Veteran's blood pressure on that day was 128 systolic and 76 diastolic while the Veteran was sitting, 130 systolic and 88 diastolic when he was standing, and 136 systolic and 76 diastolic when he was sitting but after exercise.  This record did not show that the Veteran was taking any medication to control high or low blood pressure.  

Additionally, the Veteran has not alleged that his hypertension began in service or within the applicable presumptive period after discharge.  In fact, the record overall indicates that the first presence of hypertension occurred in 1992 when the Veteran was diagnosed with essential benign hypertension.  Thus, the Board finds that the Veteran did not sustain a disease or injury related to hypertension in service, and hypertension did not become manifest to a degree of 10 percent or more within one year of separation from service.

Nonetheless, the Veteran has also contended that he is entitled to service connection for hypertension on a secondary basis due to his service-connected disabilities.  Specifically, the Veteran has claimed that his hypertension was caused or aggravated by his service-connected diabetes mellitus type II and his service-connected IHD/CAD.  

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, in order to warrant service connection for hypertension on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury, namely, diabetes mellitus type II or IHD/CAD. 

VA and private treatment records, and the record as a whole, indicate that the Veteran was diagnosed with hypertension approximately in 1992 and that he has continuously used medication since that time to control this disorder.  Moreover, he underwent several VA examinations in May 2006, February 2010, April 2014, and May 2014 in which the examiners concluded that his hypertension was not caused by or aggravated by his service-connected diabetes mellitus type II or IHD/CAD.  

A May 2006 VA examiner determined that the Veteran's hypertension was not related to his diabetes type II because his hypertension was diagnosed 12 years prior to his diagnosis of diabetes type II.  Likewise, a February 2010 VA examiner came to the same conclusion, that his hypertension was not secondary to his diabetes mellitus type II due to the fact that hypertension was diagnosed over a decade prior to the diabetes diagnosis.  During a VA examination in April 2014 for the Veteran's diabetes disability, the examiner indicated that the Veteran's diabetes mellitus type II had not permanently aggravated any of his conditions.  

Likewise, another VA examiner opined whether the Veteran's hypertension was at least as likely as not proximately due to or the result of a his service-connected IHD/CAD in May 2014.  After reviewing the Veteran's electronic folder in the Veterans Benefits Management System (VBMS) and the Computerized Patient Record System (CPRS), the examiner opined that the Veteran's hypertension was less likely than not due to or the result of his IHD/CAD.  The examiner explained that the Veteran had a history of benign essential hypertension that was diagnosed in approximately 1992 and that predated his diagnosis of IHD/CAD from 2002.  The examiner concluded that his hypertension was not proximately due to, caused by, or aggravated by his IHD/CAD because benign essential hypertension was an elevated systemic arterial pressure for which no cause could be found.  

In a January 2010 statement in support of his claim, a May 2011 notice of disagreement, and August 2012 substantive appeal (VA Form 9), the Veteran contended that he was entitled to service connection for hypertension either on a direct or secondary basis.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2) .  

While the Board acknowledges the Veteran's contentions, and those of his representative, the Board concludes that the medical evidence of record is of greater probative value in determining whether the Veteran's hypertension was caused or aggravated by his service-connected disabilities.  In this case, the VA examiners' opinions are competent and they are the most probative evidence on the issue of etiology for hypertension as secondary to his service-connected disabilities because of the VA examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  Thus, the Board finds that the Veteran's hypertension is not etiologically related to his diabetes mellitus type II or his IHD/CAD, and hypertension was not aggravated by these service-connected disabilities. 

Therefore, as the preponderance of the evidence is against service connection for hypertension, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in February 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA and private treatment.

The duty to assist was further satisfied by VA examinations in May 2006, February 2010, and April 2014 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Moreover, the May 2014 VA examiner reached medical conclusions and offered opinions based on the Veteran's history and pertinent records that are consistent with the record.  While the examiners did not provide opinions with respect to any relationship between herbicide exposure in service and the subsequent development of hypertension, the Board finds that any such error is harmless as there is no indication, in this case, of any etiological relationship.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.











ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and service-connected IHD/CAD, is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


